SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-152539 Metha Energy Solutions Inc. (Name of Small Business Issuer in Its Charter) DELAWARE 32-0251358 (State or Other Jurisdiction of Incorporationor Organization) (I.R.S. Employer Identification No.) 410 Park Avenue, 15th Floor, New York, NY10022 (Address of Principal Executive Offices) (Zip Code) 212-231-8526 (Issuer's Telephone Number, including Area Code) (Former name or address) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso Nox State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 8, 2012: 22,271,346 shares of common stock. METHA ENERGY SOLUTIONS INC. (A DEVELOPMENT STAGE COMPANY) FORM 10-Q THREE AND SIX MONTHS ENDED JUNE 30, 2012 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Balance Sheets as of June 30, 2012(Unaudited) and as of December 31, 2011 3 Condensed Statements of Operations for the three and sixmonths ended June 30, 2012,the three and six months ended June 30, 2011, and the Period from April 18, 2008 (Inception) through June 30, 2012 (Unaudited) 4 Condensed Statement of Changes in Stockholders' Equity/(Deficit) for the period from April 18, 2008 (Inception) through June 30, 2012 (Unaudited) 5 Condensed Statements of Cash Flows for thesixmonths ended June 30, 2012,the six months ended June 30, 2011and the Period from April 18, 2008 (Inception) through June 30, 2012 (Unaudited) 6 Notes to the Condensed Financial Statements (Unaudited) 7-14 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II - OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 1 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” “Metha Energy,” and the “Company,” they refer to Metha Energy Solutions Inc.“SEC” refers to the Securities and Exchange Commission. 2 Item1. Financial Statements. METHA ENERGY SOLUTIONS INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current Assets: Cash $ $ Total Current Assets Property, Plant & Equipment: Website costs, net of accumulated amortization of $1,789 and $1,789, respectively - - Computer equipment, net of accumulated depreciation of $612 and $497, respectively Other Assets: Security deposit TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued expenses $ $ Accrued expenses - related party - Total Current Liabilities COMMITMENTS AND CONTINGENCIES (See Note 12) - - STOCKHOLDERS' EQUITY / (DEFICIT) Series A Convertible Preferred stock - $.001 par value; 100,000 shares authorized; 100,000 and 100,000 to be issued and outstanding Series B Convertible Preferred stock - $.001 par value; 100,000 shares authorized; none and 100,000 to be issued and outstanding - - Preferred stock - $.001 par value; 9,800,000 shares authorized; none and none issued and outstanding, respectively - - Common stock - $.001 par value; 100,000,000 shares authorized; 22,620,030 and 22,620,030 shares issued, and 22,271,346 and 22,271,436 outstanding. respectively Additional paid in capital Less Treasury stock; 100,000 and 0 Series B Convertible Preferred stock (cost) ) ) Accumulated deficit during the development stage ) ) Accumulated other comprehensive income - TOTAL STOCKHOLDERS' EQUITY / (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) $ $ See accompanying notes to the unaudited condensed financial statements 3 METHA ENERGY SOLUTIONS INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months Ended June 30, 2012 For the three months Ended June 30, 2011 For the six months Ended June 30, 2012 For the six months Ended June 30, 2011 April 18, 2008 (Inception) - June 30, 2012 Revenue $
